Case 1:19-cr-00154-RBJ Document 108 Filed 06/20/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00154-RBJ

UNITED STATES OF AMERICA,

       Plaintiff,

v.

4. GALIMA MURRY

       Defendant.


UNOPPOSED MOTION ON BEHALF OF DEFENDANT GALIMA MURRY TO EXCUSE
   PRESENCE OF COUNSEL AND DEFENDANT FROM MOTIONS HEARING


       Defendant, Galima Murry, respectfully requests to excuse his presence, and that

of undersigned counsel, at the motions hearing currently scheduled for June 26, 2019 at

1:30pm. The motions filing deadline for this case was June 12, 2019. Mr. Murry filed no

motions. Mr. Murry is an enlisted soldier stationed on active-duty military orders in

Savannah, Georgia. Mr. Murry will face significant financial hardship if he is required to

travel at his own expense to Colorado for a hearing that does not require his

participation. In light of the fact that Mr. Murry has no pending motions, he respectfully

requests this honorable Court grant this motion.

       Undersigned counsel consulted with AUSA Emily Treaster, and the Government

does not oppose this motion.




                                         Page 1 of 2
Case 1:19-cr-00154-RBJ Document 108 Filed 06/20/19 USDC Colorado Page 2 of 2




Respectfully submitted this 20th day of June, 2019,


                                                     s/ Brian Magee
                                                     M. Brian Magee
                                                     Hafemann, Magee & Thomas, LLC
                                                     21 W Park Avenue
                                                     Savannah, GA 31401
                                                     Telephone: (706) 255-2612
                                                     E-mail: brian@hhm.law
                                                     Attorney for Defendant




                                       Page 2 of 2
